  


 HR 4192 ENR: To amend the Act entitled “An Act to regulate the height of buildings in the District of Columbia” to clarify the rules of the District of Columbia regarding human occupancy of penthouses above the top story of the building upon which the penthouse is placed.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4192 
 
AN ACT 
To amend the Act entitled An Act to regulate the height of buildings in the District of Columbia to clarify the rules of the District of Columbia regarding human occupancy of penthouses above the top story of the building upon which the penthouse is placed. 
 
 
1.Clarification of rules applying to human occupancy of penthouses in district of columbia buildings 
(a)Permitting Human Occupancy of Penthouses Within Certain Height LimitThe eighth paragraph of section 5 of the Act entitled An Act to regulate the height of buildings in the District of Columbia, approved June 1, 1910 (sec. 6–601.05(h), D.C. Official Code) is amended— 
(1)by striking penthouses over elevator shafts, and inserting penthouses,; and 
(2)by striking and no floor or compartment thereof shall be constructed or used for human occupancy above the top story of the building upon which such structures are placed and inserting and, except in the case of a penthouse which is erected to a height of one story of 20 feet or less above the level of the roof, no floor or compartment thereof shall be constructed or used for human occupancy above the top story of the building upon which such structures are placed. 
(b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
